Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Acknowledgement is hereby made to the after-final amendment and response filed 16 December 2021.    The claim amendments are entered.  
Claims 9, 10, 12-20, and 22-28 are pending in the application. Claim 20 has been amended.  Claims 1-8, 11 and 21 have been cancelled.  

Finality of Prior Office-Action 
The finality of the prior office-action and indicated allowability of the claims in the application is withdrawn in view of the newly discovered reference(s) to Fraser et al. (U. S. Patent No. 4236876).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 9, 12-20 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (U. S. Patent No. 7802440) in view of  Fraser et al. (U. S. Patent No. 4236876).
As to claim 9, Choi et al. discloses a system (FIG.’s 1-5, Abstract) comprising: 
a high-side compressor 110 (col. 2, ln. 64, “first compressor” interpreted as recited high-side compressor under broadest reasonable interpretation because additional refrigeration components, i.e., evaporator or condenser lines, are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a first shell assembly 113 (col. 3, ln. 7) and a first compression mechanism (within element 111, compression mechanism driven by motor 115, col. 3, lls.38-42, although not expressly described, inherently present), the first compression mechanism disposed within a first discharge chamber 113 defined by the first shell assembly 113 and discharging compressed working fluid into the first discharge chamber, the first shell assembly 113 including a discharge fitting through which the compressed working fluid in the first discharge chamber exits the first shell assembly (refer to an Annotated copy of Choi FIG. 2 attached below, as shown and indicated); 
a low-side compressor 120 (col. 3, ln. 21, “second compressor” interpreted as recited low-side compressor under broadest reasonable interpretation because additional refrigeration components are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a second shell assembly 123, 121 (both elements are capable of being 
an inter-stage line 130 (col. 3, lls. 53-56) coupled to the discharge fitting and the suction fitting, the inter-stage line 130 providing compressed working fluid from the first discharge chamber of the high-side compressor 110 to the suction chamber of the low-side compressor 120 (col. 4, lls. 16-18),
a main suction line coupled to a suction fitting 111a of the first shell assembly 113 (shown).
Choi is silent as to a bypass suction line having a first end coupled to the main suction line and a second end coupled to the inter-stage line. In this regard, Fraser teaches a multiple compressor system having first and second compressor units 10, 10a staged together and connected by an interstage-line 14 (FIG. 1, col. 3, lls. 5-20) and further having a bypass suction line 18 with a first end coupled to a main suction line 12 and a second end coupled to the inter-stage line 14 (via bypass lines 26, 28, as clearly shown).   With this in mind, it would have been obvious to one having ordinary 


    PNG
    media_image1.png
    586
    655
    media_image1.png
    Greyscale

Annotated Choi FIG. 2 
As to claim 12, once modified, Fraser further teaches the bypass suction line 18 includes a valve 20 (col. 3, lls. 10-12) disposed between first and second ends of the bypass suction line (as shown).
As to claim 13, Choi discloses the system is operable in a first mode in which the high-side and low-side compressors are both operating and the low-side first mode in the manner claimed) and the low-side compressor further compresses working fluid that has been compressed by the high-side compressor, Id).
As to claim 14, Choi discloses the system is operable in a second mode in which the high-side compressor is shut down and the low-side compressor is operating  (col. 3, lls. 43-48, “[t]he first and second motors 115 and 125 operate independently. …. [a]ccordingly, the compression ratio of the compression system can be freely controlled by independently controlling the first and second motors 115 and 125” – independent operation indicates that the first or second motor is capable of being shutdown which would render system operable in the recited second mode; note that the type of compressor has not been claimed and is not disclosed in the reference meaning that having the first compressor shutdown would not necessarily preclude an internal fluid bypass or the compressor motor shaft being allowed to freely rotate thereby allowing fluid to effectively pass-through for entry into second compressor via interstage line 130; note also that this is a functional statement of intended use, capable of being performed by Choi’s system 1).
As to claim 15, Choi discloses a pressure of working fluid in the first discharge chamber of the high-side compressor 110 is equal to a pressure of working fluid in the suction chamber of the low-side compressor 120 (col. 3, lls. 64-67) when the system is operating in the first mode.
As to claim 16, Choi discloses the first shell assembly 113 includes: (i) a first lubricant fitting in communication with the first discharge chamber, and (ii) a first lubricant sump disposed within the first discharge chamber (Annotated Choi FIG. 2, as shown and indicated).
As to claim 17, Choi discloses the second shell assembly 123 includes: (i) a second lubricant fitting in communication with the suction chamber, and (ii) a second lubricant sump disposed within the suction chamber (Annotated Choi FIG. 2, as shown and indicated).
As to claim 18, Choi discloses the system further comprises a lubricant conduit 140 (col. 3, ln. 55) having a first end coupled to the first lubricant fitting and a second end.
As to claim 19, Choi discloses a pressure of working fluid in the first discharge chamber of the high-side compressor 110 is equal to a pressure of working fluid in the suction chamber of the low-side compressor 120 (col. 3, lls. 64-67) and wherein the pressure equality between the first discharge chamber and the suction chamber promotes equalization of lubricant levels in the first and second lubricant sumps (col. 3, lls. 52-60 shown).
As to claim 20, Choi et al. discloses a system (FIG.’s 1-4, Abstract) comprising: 
high-side compressor under broadest reasonable interpretation because additional refrigeration components, i.e., evaporator or condenser lines, are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a first shell assembly 113 (col. 3, ln. 7) and a first compression mechanism (within element 111, compression mechanism driven by motor 115, col. 3, lls.38-42, although not expressly described, inherently present), the first compression mechanism disposed within a first discharge chamber 113 defined by the first shell assembly 113 and discharging compressed working fluid into the first discharge chamber, the first shell assembly 113 including a discharge fitting through which the compressed working fluid in the first discharge chamber exits the first shell assembly (refer to an Annotated copy of Choi FIG. 2 attached below, as shown and indicated); 
a low-side compressor 120 (col. 3, ln. 21, “second compressor” interpreted as recited low-side compressor under broadest reasonable interpretation because additional refrigeration components are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a second shell assembly 123, 121 (both elements are capable of being construed as recited second shell assembly) and a second compression mechanism (within 121, compression mechanism driven by motor 125, although not expressly described, inherently present), the second compression mechanism disposed within a suction chamber (Annotated Choi FIG. 2, as shown and indicated) defined by the second shell assembly 123, the second 
an inter-stage line 130 (col. 3, lls. 53-56) coupled to the discharge fitting and the suction fitting, the inter-stage line 130 providing compressed working fluid from the first discharge chamber of the high-side compressor 110 to the suction chamber of the low-side compressor 120 (col. 4, lls. 16-18),
wherein the system is operable in a first mode in which the high- side and low-side compressors are both operating (col. 3, lls. 53-57; col. 4, lls 16-25, describing compressors connected and operable in series via connecting line 130, recited inter-stage line, allowing combined operation considered to be operable in recited first mode in the manner claimed) and the low-side compressor further compresses working fluid that has been compressed by the high-side compressor, Id., 
and wherein the system is operable in a second mode in which the high-side compressor is shut down and the low-side compressor is operating (col. 3, lls. 43-48, “[t]he first and second motors 115 and 125 operate independently. …. [a]ccordingly, the compression ratio of the compression system can be freely controlled by independently controlling the first and second motors 115 and 125” – independent operation indicates that the first or second motor is capable of being shutdown which would render system operable in the recited second mode; note that the type of compressor has not been claimed and is not disclosed in the reference meaning that having the first compressor shutdown would not necessarily preclude an internal fluid bypass or the compressor motor shaft being allowed to freely rotate thereby allowing fluid to effectively pass-through for entry into second compressor via interstage line 130; note also that this is a functional statement of intended use, capable of being performed by Choi’s system1).
However, Choi is silent as to a bypass suction line in fluid communication with the suction chamber of the low-side compressor, wherein working fluid in the bypass suction line bypasses the first compression mechanism and is provided to the second compression mechanism.   In this regard, Fraser teaches a multiple compressor system having first and second compressor units 10, 10a staged together and connected by an interstage-line 14 (FIG. 1, col. 3, lls. 5-20) and further including a bypass suction line 18 in fluid communication with a suction chamber (formed by 32a) of the first compressor 10a, wherein working fluid in the bypass suction line 18 bypasses the first compression mechanism 34a and is provided to the second compression mechanism 34.   With this in mind, it would have been obvious to one having ordinary skill in the art before the invention was made to provide a bypass suction line configured in the manner claimed in order to selectively bypass the first compressor when only one compressor is needed to satisfy the refrigeration requirements of the system as taught by Fraser (col. 4, lls. 12-17).  Note that Fraser additionally teaches the desirability of operating in the recited first and second modes including operating both compressors 10, 10a and operating with compressor 10a shutdown, Id.
As to claim 22, once modified, Fraser further teaches the bypass suction line 18 includes a valve 20 (col. 3, lls. 10-12) disposed between first and second ends of the bypass suction line (as shown).
As to claim 23, Choi discloses a pressure of working fluid in the first discharge chamber of the high-side compressor 110 is equal to a pressure of working fluid in the suction chamber of the low-side compressor 120 (col. 3, lls. 64-67) when the system is operating in the first mode.
As to claim 24, Choi discloses the first shell assembly 113 includes: (i) a first lubricant fitting in communication with the first discharge chamber, and (ii) a first lubricant sump disposed within the first discharge chamber (Annotated Choi FIG. 2, as shown and indicated).
As to claim 25, Choi discloses the second shell assembly 123 includes: (i) a second lubricant fitting in communication with the suction chamber, and (ii) a second lubricant sump disposed within the suction chamber (Annotated Choi FIG. 2, as shown and indicated).
As to claim 26, Choi discloses the system further comprises a lubricant conduit 140 (col. 3, ln. 55) having a first end coupled to the first lubricant fitting and a second end coupled to the second lubricant fitting (shown).

Claims 10, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (U. S. Patent No. 7802440) in view of  Fraser et al. (U. S. Patent No. 4236876) as applied to claim 26, further in view of Rajendran et al.  (U. S. Patent No. 6672846).
As to claim 10, Choi and Fraser are discussed above but are silent as to the second compression mechanism discharges working fluid into a second discharge chamber defined by the second shell assembly.  In this regard,  Rajendran teaches a compressor system having a compressor that includes a partition 22 separating a suction chamber 90 from a discharge chamber 80 defined by a shell assembly (FIG. 1, col. 2, ln. 67 to col. 3, ln. 2), with the compression mechanism discharging working fluid into the discharge chamber 80 (col. 3, lls. 54-61, inter alia).   With this in mind, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt Choi’s second compressor 120 with the partition and discharge chamber arrangement of Rajendran in order to provide a discharge chamber at the outlet of the compressor, corresponding to the recited second discharge chamber, that functions as a pressure zone for discharge fluid from the outlet as taught by Rajendran, Id.   
As to claim 27, Choi and Fraser are discussed above but are silent as to the high-side and low-side compressors being scroll compressors.  Choi does not specify a compressor type.   In this regard, Rajendran teaches a compressor system using a well-known scroll compressor (FIG. 1, col. 3, lls. 30-50).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a scroll compressor in Choi since it would be known provide predictable fluid compression performance with expected results as demonstrated by Rajendran.  The use of the scroll compressor of Rajendran in the combination of Choi  is considered a simple substiture of one known compressor for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim 
As to claim 28, Choi is silent as to the low-side compressor includes a partition that separates the suction chamber from a second discharge chamber defined by the second shell assembly, the second compression mechanism discharges working fluid into the second discharge chamber, and the partition is spaced apart from a discharge fitting of the low-side compressor.   In this regard, Rajendran teaches a compressor system having a compressor that includes a partition 22 separating a suction chamber 90 from a discharge chamber 80 defined by a shell assembly (FIG. 1, col. 2, ln. 67 to col. 3, ln. 2), the compression mechanism discharges working fluid into the discharge chamber 80, and the partition 22 is spaced apart from a discharge fitting 20 (col. 4, lls. 12-24) of the compressor (col. 3, lls. 54-61, inter alia).   With this in mind, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace Choi’s compressor with the scroll compressor including the partition and discharge chamber arrangement of Rajendran in order to provide a discharge chamber at the outlet of the scroll compressor that functions as a pressure zone for discharge fluid from the outlet as taught by Rajendran, Id.   Note that the simple substitution rationale applied in the rejection of claim 27 is equally applicable to the rejection of the instant claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).